 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-127-DAD-BAM

10          Plaintiff,                                   STIPULATION TO CONTINUE; AND ORDER

11                          v.

12   ABRAHAM NAVARRO-MENDEZ,

13          Defendant.

14

15
            This case was originally set for a status conference on April 27, 2020, which the parties stipulate
16
     to continue to June 22, 2020, for the reasons set forth below. On March 17, 2020, this Court issued
17
     General Order 611, which suspends all jury trials in the Eastern District of California scheduled to
18
     commence before May 1, 2020. This General Order was entered to address public health concerns
19
     related to COVID-19.
20
            Although the General Order addresses the district-wide health concern, the Supreme Court has
21
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
22
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
23
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
24
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
25
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
26
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
27
     or in writing”).
28


      STIPULATION TO CONTINUE                            1
30
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”

23                                                 STIPULATION

24          Plaintiff, United States of America, by and through its counsel of record, the United States

25 Attorney for the Eastern District of California, and defendant, ABRAHAM NAVARRO-MENDEZ, by

26 and through his counsel, hereby agree and stipulate to continue the status hearing in this matter, which is
27 currently set for April 27, 2020, until June 22, 2020. In support thereof, the parties stipulate that:

28          1. The Defendant, ABRAHAM NAVARRO-MENDEZ, was charged by indictment on June 13,


      STIPULATION TO CONTINUE                              2
30
 1             2019. The defendant was released on conditions set by the court on June 3, 2019.

 2         2. Following the initial appearance, the government has provided initial and then supplemental

 3             discovery. The defense continue to review that discovery in order to assess the case. The

 4             government expects to send a proposed resolution in the upcoming weeks.

 5         3. For those reasons, the parties stipulate that the period of time from April 27, 2020, through

 6             June 22, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

 7             3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at

 8             defendants’ request on the basis of the Court’s finding that the ends of justice served by

 9             taking such action outweigh the best interest of the public and the defendant in a speedy trial.

10

11         IT IS SO STIPULATED.

12
      Dated: March 30, 2020                                 MCGREGOR W. SCOTT
13                                                          United States Attorney
14
                                                     By: /s/ THOMAS NEWMAN
15                                                       THOMAS NEWMAN
16                                                       Assistant United States Attorney

17
     Dated: March 26, 2020                               /s/ David Torres____
18                                                       David Torres
                                                         Attorney for Defendant
19                                                       ABRAHAM NAVARRO-MENDEZ
20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE                           3
30
 1

 2                                                 ORDER

 3          IT IS ORDERED that the status hearing set for April 27, 2020, at 1:00 pm is continued until June

 4 22, 2020, at 1:00 pm before Magistrate Judge Barbara A. McAuliffe.

 5          IT IS FURTHER ORDERED THAT the period of time from April 27, 2020, through June 22,

 6 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 7 because it results from a continuance granted by the Court at defendants’ request on the basis of the

 8 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendant in a speedy trial.

10

11 IT IS SO ORDERED.

12      Dated:    March 31, 2020                             /s/ Barbara   A. McAuliffe            _
13                                                    UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE                            4
30
